                   Case 5:20-cv-03849 Document 1 Filed 06/11/20 Page 1 of 1



 1   would dissuade a reasonable worker from making a charge of discrimination.
 2           16.     Around March 20, 2016, MATTIODA discussed his new proposal concept for the
 3   Astrophysics Data Analysis program (ADAP) with Dr. Doug Hudgins, Discipline Scientist, to ensure
 4   MATTIODA’s proposal concept aligned with program requirements. Dr. Hudgins said MATTIODA’s
 5   proposal concept was aligned with the program requirements, so MATTIODA submitted his new
 6   proposal. On or around May 2016, Dr. Hudgins sent an e-mail telling MATTIODA that his proposal
 7   was not responsive (aligned) to the program requirements, and that Dr. Hudgins had rejected the
 8   proposal without submitting it for review. Without copying MATTIODA, Dr. Hudgins sent a separate e-
 9   mail to Dr. Dotson and Dr. Lee with the text included, “FYI.” Dr. Hudgins was informing these AMES
10   officials that he was acting consistently with what he knew were their efforts to curtail MATTIODA’s
11   professional development.
12           17.     On December 11, 2017, MATTIODA e-mailed Dr. Hudgins an update on a project.
13   Dr. Hudgins responded that he could not recommend, and did not recommend, the Astrophysics division
14   fund any of MATTIODA’s project. Dr. Hudgins copied his e-mail to NASA’s Astrophysics program,
15   and the head of NASA’s Planetary Science Program, as well as other leaders of NASA’s Planetary
16   Science program. This denial of participation in the project was another effort to harass MATTIODA
17   because of his disability, and to support the actions of Dr. Dotson and Dr. Lee against MATTIODA.
18           18.     On December 13, 2017, MATTIODA was notified that his Emerging Worlds proposal
19   had been rejected for funding by the Planetary Science division. After the rejection, MATTIODA’s, co-
20   investigator on the proposal, Dr. Uma Gorti, asked him, “Is anyone at NASA Headquarters mad at you?”
21   Dr. Gorti explained that her extensive experience with NASA proposal review panels, taught her that the
22   decision not to fund MATTIODA’s proposal was purely political and not based on merit. Dr. Gorti also
23   said other Emerging Worlds proposals with identical scores as MATTIODA’s were funded in the same
24   call. AMES action to reject this project was yet another form of reprisal.
25           19.     On December 20, 2017, MATTIODA e-mailed Dr. Jeff Grossman, Discipline Scientist
26   for Emerging Worlds program, regarding MATTIODA’s rejection and the unfair rating his Emerging
27   Worlds proposal had received. Eventually, Dr. Grossman agreed to provide preliminary funding for two
28   of the three years requested. MATTIODA believes Dr. Grossman’s partial response was an additional

     COMPLAINT                                                                                                 PAGE 5
